Citation Nr: 0844716	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for service-connected bipolar disorder prior to May 18, 2005. 

2. Entitlement to a rating in excess of 50 percent for 
service-connected bipolar disorder from May 18, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The veteran had active service from December 1998 until 
September 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that granted service connection for bipolar 
disorder and assigned a 10 percent rating, effective April 5, 
2005.  The veteran appealed the initial rating assigned.  In 
a December 2005 rating decision, issued after the claim file 
was transferred to the RO in St. Louis, Missouri, the initial 
10 percent rating was increased to 30 percent, effective 
April 5, 2005.  Subsequently, an October 2006 rating decision 
assigned a 50 percent rating effective March 30, 2006.  As 
these awards do not constitute a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The Board must consider the entire appeal period, to include 
distinct time periods where the RO determined that the 
veteran's symptoms warranted different ratings. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The issue has therefore 
been characterized accordingly on the cover page of this 
decision.

It appears from a review of the November 2005 social and 
industrial survey that the veteran may also be intending to 
claim entitlement to service connection for post traumatic 
stress disorder, brain injury, and a scar.  Such claims have 
not yet been adjudicated and are thus referred back to the RO 
for appropriate action.  

FINDINGS OF FACT

1. Prior to May 18, 2005, the veteran's service-connected 
bipolar disorder has been productive of symptomatology 
resulting in a disability picture most nearly characterized 
by an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, panic attacks, and mild thought 
disturbances. 

2. From May 18, 2005, the service connected bipolar disorder 
has been productive of symptomatology resulting in a 
disability picture more nearly characterized by  occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect, impaired memory, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected bipolar 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9432 (2008).   

2. The criteria for the assignment of a 50 percent rating, 
and not greater, for the service-connected bipolar disorder 
have been met since May 18, 2005. 38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9432 
(2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004 regarding the initial service 
connection claim for bipolar disorder.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claim and the relative duties 
of VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  Then, after the veteran submitted her timely notice 
of disagreement with the initial ratings assigned for the 
service-connected bipolar disorder, the RO issued an 
additional duty to assist letter in March 2006 that 
specifically address the assignment of disability ratings and 
effective dates. 

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

Regarding the duty to assist, VA has obtained service medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, and obtained medical 
opinions as to the severity of bipolar disorder.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II. Increased Ratings

During the rating period on appeal, beginning April 5, 2004, 
the veteran was assigned a 30 percent evaluation for bipolar 
disorder. A 50 percent rating was assigned effective March 
30, 2006, the date of a VA psychiatric examination.  A review 
of that examination report reveals reference to a 
hospitalization beginning May 18, 2005.  Records of that 
hospitalization have been reviewed.  From this evidence the 
Board finds support for assignment of a 50 percent evaluation 
from that time, but no earlier.  As will be discussed below 
there is no basis for any ratings in excess of these amounts.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  



1. Entitlement to a rating in excess of 30 percent for the 
period prior to May 18, 2005. 

For the period prior to May 18, 2005, the veteran is assigned 
a 30 percent evaluation for her service-connected bipolar 
disorder.  

The ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2008).  That Code section evaluates 
bipolar disorder under the general rating formula for mental 
disorders.  Such general rating formula provides a 30 percent 
rating where the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In order to be entitled to the next-higher 50 percent 
evaluation, the evidence must demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnosis Code 9432 
(2008). 

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
veteran's service-connected bipolar disorder for the period 
prior to May 18, 2005.  The reasons and bases for this 
determination will be detailed below.

The evidence during the period in question does not indicate 
any speech or thought disorders.  Rather, the veteran's 
speech was found to be normal in clinical assessments dated 
in March 2004, April 2004, and February 2005.  One March 2004 
report indicated that speech was a little fast, but normal in 
tone and volume.  another March 2004 note, the veteran's 
speech was found to be pressured but a month later in his 
April 2004 it was noted to be fluent and nonpressured.  No 
other evidence during the period in question indicates speech 
abnormalities.

Regarding her thought process, March and April 2004 
evaluations noted that the veteran's thoughts were logical 
and goal directed with no tangential thought processes 
present.  Again in February 2005 the examiner noted that her 
thoughts were logical. 

The evidence of record also fails to indicate panic attacks 
occurring more than once a week.  In fact, during the time 
period in question the veteran did not report any panic 
attacks to her examiners in March 2004 and April 2004 nor in 
February and May 2005.  These examination reports also did 
not indicate any difficulty understanding complex commands.  

The competent evidence also fails to reveal significant 
memory impairment to warrant an increased rating. The March 
2004 examination noted that the veteran's recent and remote 
memory was intact.  The other examinations during the time 
period in question do not note any memory impairment. 

The evidence of record does reflect disturbances in 
motivation and mood.  The VA examiner noted on May 4, 2005, 
and May 16, 2005, that the veteran's mood was depressed and 
anxious.  However, the veteran denied any suicidal or 
homicidal ideation throughout the rating period in question.  
Moreover, despite reporting delusions in August 2004, which 
consisted of feelings of being watched and scrutinized, there 
were no formal findings of delusions throughout the period in 
question.

Despite the disturbances in motivation and mood detailed 
above, and the isolated finding of pressured speech, the 
overall evidence does not show that the veteran's PTSD 
symptoms have caused occupational and social impairment with 
reduced reliability and productivity such as to warrant the 
next-higher 50 percent evaluation under the general rating 
formula for mental disorders.  In so finding, the Board again 
notes that the medical evidence throughout the rating period 
in question shows essentially normal communication and 
cognitive abilities.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted here, the Board has also relied 
on the veteran's Global Assessment of Functioning (GAF) 
scores assigned throughout the rating period in question.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

Here, the evidence during the period in question reveal 
multiple GAF scores of 60.  The Board notes that scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  As such, the GAF scores of record do not 
indicate symptomatology more nearly approximated by the next-
higher 50 percent evaluation.  

Based on the above, an initial evaluation in excess of 30 
percent for the veteran's service-connected bipolar disorder 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

2. Entitlement to a rating not in excess of 50 percent for 
the period from May 18, 2005 and continuing. 

As noted above the Board finds the veteran to have a rating 
of 50 percent beginning on May 18, 2005.  Again, to achieve a 
50 percent evaluation under the general rating formula, the 
evidence must demonstrate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. See 38 C.F.R. § 4.130, Diagnosis Code 9432 
(2008). 

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

In evaluating the above criteria, it is noted that the 
veteran did show symptoms of suicidal ideation during the 
period in question.  Specifically, on May 18, 2005, the 
veteran admitted herself to the hospital with escalating 
manic symptoms.  The veteran reported that she was delusional 
for the last ten days, thinking that her husband was trying 
to kill her.  The examiner noted that she displayed the 
classic symptoms of mania: can go days without sleep, thought 
flow so fast she can't keep up, can't talk as fast as she 
needs to, feeling euphoric for being a good person, changes 
in spending and changes in sexual interest.  In later 
treatment notes she reported that she felt suicidal during 
her hospitalization in May 2005 but she did not report these 
feelings when she was admitted.  In all the examinations 
since May 18, 2005, the veteran repeatedly denied any current 
suicidal or homicidal ideations. 

Throughout the rating period in question, the veteran showed 
symptoms of depression, but not continuously.  In May 2005 
and June 2005 she reported that her mood was stable.  In 
August 2005 she reported that she felt a lot better and was 
not as depressed.  At her VA examination in March 2006, she 
reported that she felt depressed everyday and had frequent 
periods of crying.  The level of her depression
did not appear to affect her ability to function 
independently, nor was it continuous.  Prior to that date, 
the veteran had not reported any periods of depression. 

The veteran displayed some trouble adapting to stressful 
circumstances.  For example, in March 2006 she reported panic 
attacks when she was faced with a situation where she could 
not physically leave, and stated that she was afraid of 
crowds.  Moreover, in a November 2005 Social and Industrial 
survey, it was noted that she had opted to pursue an online 
law degree, rather than attend a traditional law school due 
to her aversion for crowds, even though her marketability 
would be much more limited as a result.  

The veteran did display some signs of obsessional rituals 
upon admission to the VA hospital on May 18, 2005.  At that 
time, she reported that she was binging and purging a few 
times per week and was obsessed with her weight.  However, 
this was the only time she reported any symptoms of 
obsessional rituals, and there is no evidence that it rose to 
a level which interfered with routine activities.   

Regarding speech, an August 2005 clinical assessment 
indicated that her speech was normal.  None of the other 
examinations noted any speech problems.  Moreover, there is 
no evidence of neglect in personal appearance and hygiene 
during the period in question.  In fact, she was noted to be 
well-dressed in a February 2005 report, and a VA examiner in 
March 2006 stated that she was able to maintain minimum 
personal hygiene.  Additionally, she was consistently 
observed to be alert, oriented and appropriately dressed, and 
she did not display any signs of impaired impulse control.  

The veteran displayed some issues with her thought process as 
noted in the May 2005 and June 2005 treatment reports which 
questioned whether her complaints that her husband was trying 
to hurt her were based in reality.  In any event, the veteran 
continuously denied any delusions or hallucinations and none 
were objectively noted.  Her thought process was also noted 
to be suspect in the November 2005 Social and Industrial 
survey.   

Despite some deficiencies in thought process and ability to 
adapt to stress, 
The overall weight of the evidence shows that the veteran's 
symptoms are much more aligned with a 50 percent rating in 
that she experienced some panic attacks; some disturbances of 
motivation and mood as seen in her feeling depressed; and 
some impaired abstract thinking.  The veteran did not display 
signs of deficiencies in the majority of areas, as required 
for assignment of a 70 percent evaluation.    

As noted above, the veteran experienced two periods during 
which her symptomatology of depression worsened.  However, 
even this evidence does not warrant assignment of a staged 
increase to 70 percent.  Indeed, during her hospitalization 
in May 2005, which is representative of her most significant 
symptomatology, her GAF score remained at 60, indicating that 
her overall level of functioning was not adversely impacted 
by her increase in depression and her general thought of 
suicide.  

Further regarding her GAF scores, it is noted that a GAF of 
45 was assigned following VA examination in March 2006.  
Scores ranging from 41-50 reflect more serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, as already discussed, the evidence 
shows only one instance of suicidal ideation and obsessional 
rituals have not been shown to be a significant component of 
her disability picture.  Overall, then, the GAF score of 45 
is not found to be consistent with the evidence of record, 
and therefore it fails to support assignment of the next-
higher 70 percent evaluation for any portion of the rating 
period in question.  

3.  Overall conclusion

In conclusion, the veteran is entitled to a 50 percent rating 
effective to May 18, 2005.  However, an evaluation in excess 
of 50 percent is not warranted.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



4.  Extraschedular considerations 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

ORDER


Prior to May 18, 2005, an initial rating in excess of 30 
percent is denied. 

From May 18, 2005, to March 30, 2006, an initial rating of 50 
percent is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

From March 30, 2006, an increased initial rating in excess of 
50 percent is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


